               Case 2:15-cr-00244-RAJ Document 387 Filed 12/28/20 Page 1 of 1




1                                                               The Honorable Richard A. Jones
2
3
4
5                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
6
                                         AT SEATTLE
7
       UNITED STATES OF AMERICA,                             NO. 2:15-cr-244-RAJ
8
                                 Plaintiff
9                                                            ORDER
                            v.
10
11
12     ROBERT RYAN POWELL,

13                               Defendant.

14
             The parties having agreed to provide for a one-week extension of the deadlines set
15
     in the Court’s order dated December 11, 2020 (Dkt. # 385), which permitted the
16
     defendant to file a supplemental pleading, and the Court having concluded that the
17
     requested adjustment of deadlines is reasonable and should be approved, it is hereby
18
     ORDERED that the prior order (Dkt. # 385) is amended as follows:
19
             1. The defendant’s deadline for filing a supplemental pleading is December 28,
20
     2020;
21
             2. The government is permitted, if it so chooses, to file a response to the
22
     supplemental pleading by not later than January 14, 2021; and
23
             3. The defendant’s motion (Dkt. # 361) is re-noted for January 15, 2021.
24
25               DATED this 28th day of December, 2020.
26
27
28
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge
      ORDER
      United States v. Powell, No. 2:15-cr-244-RAJ - 1
